Citation Nr: 1145787	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for gastroesophageal reflux disease.  

3.  Entitlement to service connection for basal cell carcinoma of the right neck, claimed as skin cancer due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran also perfected an appeal regarding the denial of entitlement to nonservice-connected pension benefits.  As an October 2008 Decision Review Officer decision granted entitlement to this benefit that issue is no longer for consideration by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for headaches, gastroesophageal reflux disease, and basal cell carcinoma.  In his September 2007 claim, the Veteran reported that his disabilities began in 1998 and that he was treated in 2004 at the VA Medical Center in Providence, Rhode Island.  

On review of the claims file it is evident that all relevant VA medical records were obtained.  In developing the claim, it appears that the RO only printed VA medical records for part of 2007 and part of 2008.  A review of the active problem list shows, however, that the Veteran was treated for esophageal reflux as early as April 1998.  Additionally, the November 2007 rating decision referenced a December 2006 excision of a basal cell carcinoma of the right upper neck, and VA records note a prior medical history of basal cell carcinoma of the nose.  Any record pertaining to any excision, however, is not before the Board.  Given that VA records are constructively before VA a remand is necessary.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant treatment records from the VA Medical Center in Providence, Rhode Island for the period from 1998 to August 2007, to include any archived records; and for the period from October 2008 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issues.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran should strongly consider submitting medical opinion evidence that would link any current headache disorder, gastroesophageal reflux disease, and/or basal cell carcinoma to his military service, to include any in-service exposure to herbicides.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


